DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/21 has been entered.

Claim Objections
Claim 2 is objected to because of the following informalities:  Applicant failed to underline new claim limitation, “a display including,” and a punctuation mark, “,,” in the  limitation, “payment-related information,  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Re Claim 2: The limitation, “a first display region operable to provide light pulses to a payment device that are representative of payment-related information,” is indefinite.  It is not clear what is/are representative of payment-related information, a payment device or light pulses.
Claims 3-13 & 21: Claims recites the limitation, “The display screen of claim 2.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 5, 7-13, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore (US 6118490 A) in view of Nemirofsky (US 5907350 A) and in view of Francini (US 4701601 A).
Re Claim 2: Moore discloses a system comprising: 
a device (23 in figs 1B & 2A); and
a display including a first display region (15 in fig 1A) operable to provide light pulses to said device that are representative of information, and
a second display region (14 excluding 15 in fig. 1A) that does not provide any information to said device,

However, Moore does not disclose that the device is a payment device including a component operable to communicate to a reader and information is payment-related, wherein said payment device is operable to communicate said payment-related information to said reader
First embodiment of Nemirofsky however discloses that the device is a payment device including a component operable to communicate to a reader and information is payment related (col 11 line 27+: The process described above uses photo and data detector 70 to decode light from the TV screen containing benefit or value data such as, money, discounts, value,...,   col 11 line 34+: After capturing benefits or values from the television broadcast, the card holder may go the store to take advantage of the benefits or values,  col 11 line 51+: As the card is waved over the scanner each individual bar code is read.  This procedure is followed for each benefit or value to be redeemed.),
wherein said payment device is operable to communicate said payment-related information to said reader (col 6 ll 48+: Each TV Card may have a unique identity or serial number which identifies demographics, psychographics and other measurable information about the card owner. This information is imbedded in a magnetic strip and a bar code strip on the back of the card. These strips can either be scanned, or "swiped" allowing the consumer to use the card either as a credit, debit, affinity or identity card. As the card is scanned, the store computer can process data about the products purchased and who purchased them.).

However, Moore modified by first embodiment of Nemirofsky does not disclose that the payment device includes an emulator.
Francini however discloses that the payment device includes an emulator (col 7 lines 14+ “the user would first select and press one of these specific keys, causing the microprocessor to access the corresponding data representative of the magnetic stripe information associated with the selected card.”  Col 7 lines 64+ “Where a send button is used, the generation of the varying magnetic field can be limited to one burst per each depression of the key.”).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate Francini’s teaching in the system of Moore modified by first embodiment of Nemirofsky for the purpose of enabling a smart card to communicate with a legacy magnetic stripe reader.
Re Claim 3: Moore modified by first embodiment of Nemirofsky and Francini discloses the display screen of claim 2, wherein said first display region is a television display region (10 in fig 1A).
Re Claim 5: Moore modified by first embodiment of Nemirofsky discloses display screen of claim 2, wherein said first display region is card shaped (14 in fig 1A: As a card can have a variety of shapes, the limitation, “card shaped” does not limit the shape of said first display region to a particular shape, such as a rectangular shape.).

However, Moore modified by first embodiment of Nemirofsky and Francini does not disclose information representative of an encryption scheme.
Second embodiment of Nemirofsky however discloses information representative of an encryption scheme (col 6 lines 59+: “The data integrity is preserved by using the commonly accepted computer data transmission and encryption technologies Parity and Cyclic Redundancy Checks (CRC) insure that the data is properly received.” Col 9 lines 24: “security device 24 containing encryption keys and algorithms.”).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching of second embodiment of Nemirofsky in the system of Moore modified by first embodiment of Nemirofsky and Francini for the purpose of preserving the integrity of the communicated data (Nemirofsky: col 6 lines 59+:).
Re Claim 8: Moore modified by first embodiment of Nemirofsky and Francini discloses the display screen of claim 2, said second display region is operable to display images not including said light pulses during said provision of said light pulses to said payment device (col 3 line 49: “primary visual images” col 3 lines 54-56: These primary visual images are displayed over most or all of screen 14 other than in an optical transmitter display screen portion, 15, of screen 14).
Re Claim 9: Moore modified by first embodiment of Nemirofsky and Francini discloses the display screen of claim 2, wherein said second display screen is operable to display one of a television show and a commercial (col 3 line 49-55: Television 
Re Claim 10: Moore modified by first embodiment of Nemirofsky and Francini discloses the display screen of claim 2, wherein said first display region is operable to communicate information via light pulses visible to a user (col 3 lines 64+: shown as radiating a relatively high intensity electromagnetic radiation in FIG. 1A in the visible spectrum by being shown in white.).
Re Claim 11: Moore modified by first embodiment of Nemirofsky and Francini discloses the display screen of claim 2, wherein said light pulses representative of said payment related information include information.
However, Moore modified by first embodiment of Nemirofsky and Francini does not disclose information to communicate to a reader.
Third embodiment of Nemirofsky however discloses information to communicate to a reader (col 3 lines 61; “imbedded light signal data code which contains product discount information,” col 11 line 36: “card coupon”).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching of third embodiment of Nemirofsky in the system of Moore modified by first embodiment of Nemirofsky and Francini for the purpose of enabling a user to redeem benefits such as a coupon at a venue (Nemirofsky: col 3 ll 53+: This stored data can be displayed and read by a terminal at a benefit redemption venue, among which can be mass merchandisers, supermarkets and department stores.).

Re Claim 12: Moore modified by first embodiment of Nemirofsky and Francini discloses the display screen of claim 2, wherein said light pulses are representative of said payment related information communicable via a magnetic emulator (Francini col 7 lines 14+, col 7 lines 64+ “).
However, Moore modified by first embodiment of Nemirofsky and Francini does not disclose that said payment related information include a coupon code communicable to a reader.
Eighth embodiment of Nemirofsky however discloses that said payment related information include a coupon code communicable to a reader (col 4 line 21+: discount rate signal in the form of a bar code).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching of eighth embodiment of Nemirofsky in the system of Moore modified by first embodiment of Nemirofsky and Francini for the purpose of enabling a user to redeem a benefit such as a coupon at a venue (Nemirofsky: col 3 ll 53+: This stored data can be displayed and read by a terminal at a benefit redemption venue, among which can be mass merchandisers, supermarkets and department stores.).
Re Claim 13: Moore modified by first embodiment of Nemirofsky and Francini discloses the display screen of claim 2, wherein said first display region is operable to communicate data via light pulses.
Moore modified by first embodiment of Nemirofsky and Francini however does not disclose that the data is a coupon code and a time.

Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching of fourth embodiment of Nemirofsky in the system of Moore modified by first embodiment of Nemirofsky and Francini for the purpose of providing a user to with benefits such as a coupon and also for the purpose of device synchronization (Nemirofsky: col 3 ll 53+, col 4 line 28, & col 8 lines 40).
Re Claim 21: Moore modified by first embodiment of Nemirofsky and Francini discloses the display screen of claim 2, wherein said first display region (15 in fig 1A) is operable to provide said light pulses to a payment device.
Moore modified by first embodiment of Nemirofsky and Francini however does not disclose that providing said light pulses is based on user input information received from one or more interfaces on said payment device.
Seventh embodiment of Nemirofsky however discloses that providing said light pulses is based on user input information received from one or more interfaces on said payment device (col 6 lines 24: The customer may press the "activate" button, col 13 line 17: The customer could press the "activate" button 82 on the TV Card 300).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching of seventh embodiment of Nemirofsky in the system of Moore .

Claims 14-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore (US 6118490 A) in view of Nemirofsky (US 5907350 A).
Re Claim 14: Moore discloses a method of communicating information, the method comprising: 
emitting light from a first portion (15 in fig 1A) of a display screen (14 in fig 1A) to communicate information (col 3 lines 56-65), wherein an area of said first portion is less than an area of said display screen (fig 1A: the area of display screen portion 15 in fig 1A is less than the area of screen 14 in fig 1A); and
receiving said light by a light sensor (20 in figs 2A) of a device (23 in figs 1B & 2A).
Moore however does not disclose that the device is a payment device, and performing, by said payment device, a function based on said information.
First embodiment of Nemirofsky however discloses a payment device, and performing, by said payment device, a function based on said information (col 11 line 27+: The process described above uses photo and data detector 70 to decode light from the TV screen containing benefit or value data such as, money, discounts, value,...,   col 11 line 34+: After capturing benefits or values from the television broadcast, the card holder may go the store to take advantage of the benefits or values,  value to be redeemed.).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching first embodiment of Nemirofsky in the Moore’s system for the purpose of motivating viewers to become purchasers.
Re Claim 15: Moore modified by first embodiment of Nemirofsky discloses the method of claim 14, further comprising: 
displaying a payment device alignment symbol in the first portion of the display screen (col 4 lines 7+: The use of annular ring portion 16 in a constantly darkened condition provides assistance in positioning a photodetector, 20.).
Re Claim 16: Moore modified by first embodiment of Nemirofsky discloses the method of claim 14.
However, Moore modified by first embodiment of Nemirofsky does not disclose that emitting light includes emitting light to communicate information usable by said payment device to change an encryption scheme.
Fifth embodiment of Nemirofsky however discloses emitting light includes emitting light to communicate information usable by a payment device to change an encryption scheme (col 6 lines 59: “The data integrity is preserved by using the commonly accepted computer data transmission and encryption technologies Parity and Cyclic Redundancy Checks (CRC) insure that the data is properly received.” Col 9 lines 24: “security device 24 containing encryption keys and algorithms.”).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching of fifth embodiment of Nemirofsky in the system of Moore 
Re Claim 17: Moore modified by first embodiment of Nemirofsky discloses the method of claim 14, wherein the emitting light includes emitting light to communicate information.
However, Moore modified by first embodiment of Nemirofsky does not disclose that the information is indicative of a coupon.
Sixth embodiment of Nemirofsky however discloses that the information is indicative of a coupon (col 3 lines 61: “imbedded light signal data code which contains product discount information,” col 11 line 36: “card coupon”).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching of sixth embodiment of Nemirofsky in the system of Moore modified by first embodiment of Nemirofsky for the purpose of providing a user with a benefit such as a coupon that can be redeemed at a venue (Nemirofsky: col 3 ll 53+: This stored data can be displayed and read by a terminal at a benefit redemption venue, among which can be mass merchandisers, supermarkets and department stores.).
Re Claim 18: Moore modified by first embodiment of Nemirofsky discloses the method of claim 14, further comprising: 
displaying, during the emitting light, one of a television show and a commercial in only a second portion of the display screen (col 3 line 49-55: Television receiver 10 is assumed to be displaying primary visual images on screen 14… provided by some data source such as a broadcast transmitter...), the second portion not communicating the information (col 3 lines 54-56: “These primary visual images are displayed over most or 
Re Claim 20: Moore modified by first embodiment of Nemirofsky discloses the method of claim 14, further comprising: 
displaying a payment device alignment symbol and a border (col 4 lines 7+: The use of annular ring portion 16 in a constantly darkened condition provides assistance in positioning a photodetector, 20.) in the first portion of the display screen; and 
displaying one of a television show, a commercial and a webpage in a second portion of the display screen (col 3 line 49-55: Television receiver 10 is assumed to be displaying primary visual images on screen 14… provided by some data source such as a broadcast transmitter... These primary visual images are displayed over most or all of screen 14 other than in an optical transmitter display screen portion, 15), wherein the emitting light includes emitting light pulses to communicate information.
Moore modified by first embodiment of Nemirofsky however does not disclose that the information is indicative of a coupon.
Sixth embodiment of Nemirofsky however discloses that the information is indicative of a coupon (col 3 lines 61; “imbedded light signal data code which contains product discount information,” col 11 line 36: “card coupon”).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching of sixth embodiment of Nemirofsky in the system of Moore modified by first embodiment of Nemirofsky for the purpose of motivating viewers to become purchasers by providing viewers with benefits such as a coupon that can be redeemed at a venue (Nemirofsky: col 3 ll 53+: This stored data can be displayed and .

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moore (US 6118490 A) modified by Nemirofsky (US 5907350 A) and Francini (US 4701601 A) in view of Lagard (US 5721908 A).
Re Claim 4: Moore modified by first embodiment of Nemirofsky and Francini discloses the display screen of claim 2 including said first display region (col 14 lines 33+:”computer screens connected to various data base systems.”).
Moore modified by first embodiment of Nemirofsky and Francini however does not disclose that the display region is a webpage display region.
Lagard however discloses that the display region is a webpage display region (abst).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate Lagard’s teaching in the system of Moore modified by first embodiment of Nemirofsky and Francini for the purpose of promoting user-friendliness and user-interaction by incorporating web based graphics interface.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moore (US 6118490 A) modified by Nemirofsky (US 5907350 A) and Francini (US 4701601 A) in view of NAKAMURA (JP 2008165650 A).
Re Claim 6: Moore modified by first embodiment of Nemirofsky and Francini discloses the display screen of claim 2, wherein said first display region is operable to 
Moore modified by first embodiment of Nemirofsky and Francini however does not disclose that the alignment symbol is a card alignment symbol.
NAKAMURA however discloses an alignment symbol that is a card alignment symbol (NOVELTY: … A display controller controls display of guide mark on display region (26) while positioning the card in the apparatus.).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate NAKAMURA’s teaching in the system of Moore modified by first embodiment of Nemirofsky and Francini for the purpose of enabling a user to easily align a card on a display region.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moore (US 6118490 A) modified by Nemirofsky (US 5907350 A) in view of Matheny (US 7840975 B2).
Re Claim 19: Moore modified by first embodiment of Nemirofsky discloses the method of claim 14, further comprising: displaying content in a second portion of the display screen. 
Moore modified by first embodiment of Nemirofsky however does not disclose displaying webpage.
Matheny however discloses displaying webpage (fig 1, col 1 lines 28-35).


Response to Arguments
Applicant's arguments have been fully considered but are moot in view of new ground of rejection in part and are not persuasive in part.
The limitation, “a first display region operable to provide light pulses to a payment device that are representative of payment-related information,” is indefinite because it is not clear what is/are representative of payment-related information, a payment device or light pulses.
First embodiment of Nemirofsky discloses that the device is a payment device including a component operable to communicate to a reader and information is payment related (col 11 line 27+: The process described above uses photo and data detector 70 to decode light from the TV screen containing benefit or value data such as, money, discounts, value,...,   col 11 line 34+: After capturing benefits or values from the television broadcast, the card holder may go the store to take advantage of the benefits or values,  col 11 line 51+: As the card is waved over the scanner each individual bar code is read.  This procedure is followed for each benefit or value to be redeemed.),
wherein said payment device is operable to communicate said payment-related information to said reader (col 6 ll 48+: Each TV Card may have a unique identity or serial number which identifies demographics, psychographics and other measurable information about the card owner. This information is imbedded in a magnetic strip and 
Francini discloses that the payment device includes an emulator (col 7 lines 14+ “the user would first select and press one of these specific keys, causing the microprocessor to access the corresponding data representative of the magnetic stripe information associated with the selected card.”  Col 7 lines 64+ “Where a send button is used, the generation of the varying magnetic field can be limited to one burst per each depression of the key.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAE W KIM/Examiner, Art Unit 2887    

/THIEN M LE/Primary Examiner, Art Unit 2887